DETAILED ACTION
Status of the Application
The Patent Board Decision filed 03/23/2021 is acknowledged. No response has been filed by the Applicant.
The claim rejections were REVERSED for claims 1-6, 11-13, 17, and 21-24, and AFFIRMED for claims 18 and 20. Since no response has been filed and the period for response has lapsed (MPEP 1214), claims 18 and 20 are cancelled and the remaining claims are allowed.
The status of the claims upon the filing of the Patent Board Decision stands as follows:
Pending claims: 1-6, 11-13, 17, 18, and 20-24
Withdrawn claims: None
Previously cancelled claims: 7-10, 14-16, and 19
Newly cancelled claims (by Examiner): 18 and 20
Amended claims: None
New claims: None
Claims currently under consideration: 1-6, 11-13, 17, and 21-24
Currently rejected claims: None
Allowed claims: 1-6, 11-13, 17, and 21-24

EXAMINER’S AMENDMENT
The application has been amended as follows:
In the Claims:
Claims 18 and 20 are cancelled.
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
The claimed method for producing concentrated cream via the use of a wiped film evaporator that maintains the emulsion in a homogenous state as an oil-in-water emulsion or bi-continuous emulsion is not taught or suggested by the prior art. The closest prior art reference, Mackereth et al., only teaches a cream concentration method wherein the emulsion undergoes a phase inversion, and no motivation is evident as to why the phase inversion would be precluded from occurring when using a wiped film evaporator. As such, the present claims are considered novel and nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.